Citation Nr: 1104313	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-28 595	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to 
include arteriosclerotic heart disease.

2.  Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1952 to January 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

In the instant case, the Veteran's claims were remanded in order 
to obtain identified outstanding private treatment records and VA 
examinations and medical opinions.  A review of the claims file 
shows that the Veteran was sent a December 2009 letter which 
asked him to complete a VA Form 21-4142, Authorization and 
Consent to Release Information.  This letter was sent to 
Shorewinds Nursing Home, 125 Westfall Road, Rochester, NY.  In 
addition, the VA was notified as of November 8, 2010, that the 
Veteran failed to report for his scheduled VA examinations at the 
outpatient clinic in Rochester, NY.  

In October 2010, the VA received a letter from Shorewinds Nursing 
Home.  It stated that the Veteran was discharged to Highland 
Hospital on December 13, 2009, and was then transferred to Wesley 
Gardens, 3 Upton Park, Rochester, NY 14607.  Thus, it appears 
that the Veteran never received the December 2009 letter and 
because the claims file does not contain any written 
correspondence regarding the scheduling of the Veteran's VA 
examinations, it is unclear whether the Veteran received proper 
notice of his VA examinations.  

Therefore, the Board finds that the RO/AMC must verify the 
Veteran's current address.  After verification, the RO/AMC must 
attempt to obtain all identified outstanding private treatment 
records and schedule new VA examinations and make sure the VAMC 
sends adequate notice to the Veteran's full and correct address.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Working in conjunction with the Veteran's 
representative, if necessary, verify the 
Veteran's current mailing address.  

2.  After verifying the Veteran's current 
mailing address, send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.  Specifically, request 
all treatment records identified by the 
Veteran in his April 1996 VA application form 
pertaining to: (1) his psychiatric and heart 
disorders from Dr. J.M. of Rochester, NY, 
specifically those dated from April 1996 to 
the present; and (2) his psychiatric disorder 
from the Strong Hospital of Rochester, NY, 
specifically those dated from April 1996 to 
the present.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  Once the records listed above in 
paragraph 2 have been obtained and associated 
with the claims file, or a negative response 
has been received and associated with the 
claims file schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current heart disease.  His 
claims file should be available to the 
examiner and reviewed in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.

Based on a review of the records contained in 
the claims file and the results of the 
examination, the examiner is asked to provide 
an opinion addressing the following 
questions:  Has the Veteran developed a heart 
disorder?  If so, please specify the 
diagnosis or diagnoses.  Is it at least as 
likely as not (50 percent or greater 
probability) that any current diagnosis of a 
heart disorder, to include arteriosclerotic 
heart disease, had its onset during service; 
or, was a such disorder otherwise caused by 
any incident or event that occurred during 
service, to include the Veteran's confirmed 
exposure to combat while on active duty?

A complete rationale should be given for all 
opinions and conclusions.

4.  Once the records listed above in 
paragraph 2 have been obtained and associated 
with the claims file, or a negative response 
has been received and associated with the 
claims file, schedule the Veteran for a VA 
mental health examination to determine the 
nature and etiology of any current 
psychiatric disorder.  His claims file should 
be available to the examiner and reviewed in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed.

Based on a review of the records contained in 
the claims file and the results of the 
examination, the examiner is asked to provide 
an opinion addressing the following 
questions:

(a). Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is casually linked to the 
verified in-service stressor, i.e., his 
confirmed combat exposure while on active 
duty?

(b). Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, and; if 
so, please specify the diagnosis or 
diagnoses.  Is it at least as likely as not 
(50 percent or greater probability) that any 
current diagnosis of a psychiatric disorder 
(other than PTSD), including a major 
depressive disorder and bipolar disorder, had 
its onset during service; or, was such a 
disorder otherwise caused by any incident or 
event that occurred during service, to 
include the Veteran's confirmed exposure to 
combat while on active duty?

A complete rationale should be given for all 
opinions and conclusions.

5.  Following any additional development 
deemed appropriate readjudicate the issues of 
service connection for a psychiatric 
disorder, to include PTSD, and service 
connection for a heart disorder, to include 
arteriosclerotic heart disease.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded the appropriate period to 
respond, before the record is returned to the 
Board.

The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



